 1   D. Victoria Baranetsky (Cal. Bar No. 311892)
     THE CENTER FOR INVESTIGATIVE
 2   REPORTING
 3   1400 65th St., Suite 200
     Emeryville, CA 94608
 4   vbaranetsky@revealnews.org
     Telephone: (510) 982-2890
 5
 6   Attorney for Plaintiffs

 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                                OAKLAND DIVISION
11
     THE CENTER FOR INVESTIGATIVE                        )   Case No. 4:18-cv-02414-DMR
12   REPORTING and JENNIFER GOLLAN,                      )
                                                         )   DECLARATION OF D. VICTORIA
13                                         Plaintiffs,   )   BARANETSKY OPPOSITION TO
                                                         )
                                                         )   DEFENDANT’S MOTION FOR
14           v.                                              SUMMARY JUDGMENT AND IN
                                                         )
                                                         )   SUPPORT OF CROSS MOTION FOR
15   UNITED STATES DEPARTMENT OF                         )   SUMMARY JUDGMENT
16   LABOR,                                              )
                                                         )
17                                        Defendant.     )   Date: December 12, 2019
                                                         )   Time: 1:00 pm.
18                                                       )   Place: Courtroom 4, 3rd Floor
                                                         )   The Hon. Donna M. Ryu
19                                                       )
                                                         )
20                                                       )

21
     I, D. VICTORIA BARANETSKY, declare:
22
             1.    I am an attorney of record for the plaintiffs in this matter and a member in good
23
     standing of the California State Bar, and am admitted to practice before this Court. I have personal
24
     knowledge of the matters stated in this declaration. If called upon to do so, I am competent to
25
     testify to all matters set forth herein.
26
             2.    I am General Counsel at The Center for Investigative Reporting, which is a nonprofit
27
     established under the laws of California with its principal place of business in Emeryville, CA.
28
 1           3.      Attached hereto as Exhibit 1 is a true and correct copy of the following website:
 2   OSHA, All About OSHA, https://www.osha.gov/Publications/all_about_OSHA.pdf.

 3           4.      Attached hereto as Exhibit 2 is a true and correct copy of the following website:
 4   OSHA Injury Tracking Application, https://www.osha.gov/injuryreporting.
 5           5.      Attached hereto as Exhibit 3 is a true and correct copy of the following press release:
 6   Press Release, OSHA, U.S. Department of Labor Issues Final Rule to Protect Privacy of Workers
 7   (Jan. 24, 2019), https://www.osha.gov/news/newsreleases/trade/01242019.
 8           6.      Attached hereto as Exhibit 4 is a true and correct copy of the following press release:

 9   Press Release, OSHA, OSHA’s final rule to ‘nudge’ employers to prevent workplace injuries,
10   illnesses (May 11, 2016), https://www.osha.gov/news/newsreleases/national/05112016.
11           7.      Attached hereto as Exhibit 5 is a true and correct copy of the following news article:
12   Will Evans & Allysa Jeong Perry, Tesla Says Its Factory Is Safer. But It Left Injuries Off the
13   Books, REVEAL, Apr. 16, 2018, https://www.revealnews.org/article/tesla-says-its-factory-is-safer-
14   but-it-left-injuries-off-the-books/.
15           8.      Attached hereto as Exhibit 6 is a true and correct copy of the following news article:
16   Jennifer Gollan, Treading Dangerously: Lax Safety Inside Goodyear’s Tire Plants, Reveal, Dec.
17   14, 2017, https://www.revealnews.org/article/treading-dangerously-lax-safety-inside-goodyears-
18   tire-plants/.
19           9.      Attached hereto as Exhibit 7 is an excerpt from a true and correct copy of the
20   following        quarterly     report:      OSHA,           FOIA   Report    –    Q42018       (2018),
21   https://www.osha.gov/sites/default/files/incomingrequests_06012018_12312018.xlsx.
22           10. Attached hereto as Exhibit 8 is an excerpt from a true and correct copy of the
23   following        annual      report:      OSHA,        FOIA        Report   –     CY2017       (2017),
24   https://www.osha.gov/sites/default/files/CY2017_FOIA_Log.xlsx.
25           11. Attached hereto as Exhibit 9 is a true and correct copy of the following documents
26   responsive to a FOIA request: Bartlett Grain Elevator Inspection Reports, MUCKROCK,
27   https://www.muckrock.com/foi/united-states-of-america-10/bartlett-grain-elevator-inspection-
28   reports-2917/#file-8571.
                                                          -1 -
                                              BARANETSKY DECL. IN SUPP. OF
                                               OPP. & CROSS MOT. SUMM. J
 1          12. Attached hereto as Exhibit 10 is a true and correct copy of the following email: Email
 2   from Frank Polizzi, California Dep’t of Industrial Relations, to Sara Beladi, Legal Intern, CIR

 3   (Sep. 30, 2019, 11:00 AM PST).
 4          13. Attached hereto as Exhibit 11 is a true and correct copy of the following report:
 5   Worksafe,    Analysis   of   Tesla      Injury   Rates:   2014      to   2017   (May   24,   2017),
 6   https://worksafe.typepad.com/files/worksafe_tesla5_24.pdf.
 7          14. Attached hereto as Exhibit 12 is a true and correct copy of the following news article:
 8   Jennifer Gollan, The Deadly Danger of Trump’s Naval Buildup Plan, REVEAL, Feb. 10, 2017,

 9   https://www.revealnews.org/article/deadly-danger-naval-buildup/.
10          15. Attached hereto as Exhibit 13 is a true and correct copy of the following news article:
11   Jennifer Gollan, He said Goodyear rule kept machines on during repair. He died fixing one,
12   REVEAL, Dec. 20, 2017, https://www.revealnews.org/article/he-said-goodyear-rule-kept-machines-
13   on-during-repair-he-died-fixing-one/.
14          16. Attached hereto as Exhibit 14 is a true and correct copy of the following news article:
15   Caroline O’Donovan, In Blue Apron’s Chaotic Warehouses, Making Dinner Easy Is Hard Work,
16   BUZZFEED, Oct. 2, 2016, https://www.buzzfeed.com/carolineodonovan/the-not-so-wholesome-
17   reality-behind-the-making-of-your-meal?utm_term=.wmboxDdlO#.ynKmlOvXD.
18          17. Attached hereto as Exhibit 15 is a true and correct copy of the following news article:
19   Don Behm, Machine failure blamed for injuring 8 workers at Saukville foundry, MILWAUKEE-
20   WISCONSIN J. SENTINEL, May 20, 2014, http://archive.jsonline.com/news/ozwash/machine-failure-
21   blamed-for-injuring-7-workers-at-saukville-foundry-b99274108z1-259929331.html/.
22          18. Attached hereto as Exhibit 16 is a true and correct copy of the following news article:
23   Bruce Rolfsen, Employers’ OSHA Injury Records Sought by Workers’ Rights Group, BLOOMBERG
24   ENV’T, Jan. 23, 2018, https://news.bloombergenvironment.com/safety/employers-osha-injury-
25   records-sought-by-workers-rights-group.
26          19. Attached hereto as Exhibit 17 is a true and correct copy of the following news article:
27   Public Citizens Sues DOL, OSHA over injury records, SAFETY & HEALTH, Jan. 24, 2018,
28   http://www.safetyandhealthmagazine.com/articles/16621-public-citizen-sues-dol-osha-over-injury-
                                                      -2 -
                                          BARANETSKY DECL. IN SUPP. OF
                                           OPP. & CROSS MOT. SUMM. J
